Citation Nr: 1741126	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for service-connected degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to a total evaluation based on unemployability due to service-connected disability (TDIU).

3. Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another or housebound status, due to service-connected disabilities.

4. Entitlement to an increased rating in excess of 10 percent for service-connected the left lower extremity nerve root compression associated with DDD of the lumbar spine with spondylolisthesis and lumbar spinal stenosis.

5. Entitlement to an increased rating in excess of 10 percent for service-connected the right lower extremity nerve root compression associated with DDD of the lumbar spine with spondylolisthesis and lumbar spinal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's sister, T. S.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2011 rating decisions of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction is now with the RO in St. Petersburg, Florida.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting in St. Petersburg, Florida. A transcript of the hearing is of record.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working. In this case, the Board notes that at the September 2016 Travel Board hearing, the Veteran indicated that he believes his service-connected back disability renders him unemployable. Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Furthermore, the Board finds that the issues of entitlement to SMC based on the need for the regular A&A of another or housebound status, due to service-connected disabilities; entitlement to an increased rating in excess of 10 percent for service-connected the left lower extremity nerve root compression associated with DDD of the lumbar spine; and entitlement to an increased rating in excess of 10 percent for service-connected the right lower extremity nerve root compression associated with DDD of the lumbar spine were raised by the Veteran at the September 2016 Travel Board hearing. As will be discussed further below, the Board finds that the issue of entitlement to a rating in excess of 40 percent for DDD of the lumbar spine and the issue of entitlement to a TDIU are inextricably intertwined with the inferred claims for entitlement to SMC based on the need for the regular A&A of another or housebound status, due to service-connected disabilities; entitlement to an increased rating in excess of 10 percent for service-connected the left lower extremity nerve root compression associated with DDD of the lumbar spine; and entitlement to an increased rating in excess of 10 percent for service-connected the right lower extremity nerve root compression associated with DDD of the lumbar spine. Thus, the Board takes jurisdiction over such issues and has characterized the issues as listed on the title page. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991). 

This appeal was processed using the electronic claims file on Veterans Benefits Management System (VBMS) and Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

I. Increased rating for DDD Lumbar Spine

The Veteran asserts that he is entitled to a rating in excess of 40 percent for his service-connected DDD lumbar spine. At the September 2016 Travel Board hearing, the Veteran testified that his back disability has worsened since his last VA examination in February 2013. The Veteran asserts that he has ankylosis of the entire spine with pain and stiffness daily. The Veteran also asserts that he has had six weeks of incapacitating episodes longer than the last 12 months. Given the Veteran's testimony, the Board remands this matter for an additional VA examination that is thorough and contemporaneous, pursuant to Green v. Derwinski, 1 Vet. App. 121 (1991). 

Moreover, the Board remands this matter for an additional VA examination pursuant to Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). The Court in Correia held that VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, after a review of the last VA examination report, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.

Additionally, at the September 2016 Travel Board hearing, the Veteran indicated that he is receiving Social Security Administration (SSA) benefits as a result of his lumbar spine disability. While SSA letters are of record, it appears that the Veteran's complete medical records associated with his SSA benefits have not been obtained and included in the Veteran's electronic claims file. Similarly, at the September 2016 Travel Board hearing, the Veteran indicated that he is receiving continuing treatment from Tampa VA Medical Center and Little Road VA Medical Center. Therefore, upon remand, the Board directs the AOJ to obtain all outstanding medical records to ensure that due process is followed and that there is a complete record upon which to decide that appellant's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

II. Increased Ratings for Left and Right Lower Extremity Nerve Root Compression Associated with DDD of the Lumbar Spine 

At the September 2016 Travel Board hearing, the Veteran asserted that he has radiating pain and numbness going down to his legs, which has worsened. The Veteran is currently evaluated at 10 percent disabling bilaterally for lower extremity nerve root compression associated with DDD of the lumbar spine.. 

Given the Veteran's testimony of worsening, the Board remands this matter for an additional VA examination that is thorough and contemporaneous, pursuant to Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board finds that the inferred claims of entitlement to a rating in excess of 10 percent for left and right lower extremity nerve root compression is inextricably intertwined with the claim for an increased rating in excess of 40 percent for DDD lumbar spine. See Harris, 1 Vet. App. at 183 (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined). In other words, development of the lumbar spine disability claim may impact the Veteran's right and left lower extremity claims. See Harris, 1 Vet. App. at 183. Specifically, the Veteran's VA examination for his lumbar spine disability will also involve examination of his lower extremities and his service-connected disabilities of the lower extremities involve impairment of the lumbar spine. 

III. Entitlement to a TDIU and Entitlement to SMC Based on the Need for the Regular A&A of Another or Housebound Status

The Board remands the issues of entitlement to a TDIU and to SMC based on the need for the regular A&A of another or housebound status. At the September 2016 Travel Board hearing, the Veteran testified that he is unable to work as a result of his service-connected back disability. Additionally, the Veteran's sister, T. S., testified that the Veteran is unable to shower by himself, dress himself, go to the store to shop for himself. T. S. further testified that they had to hire a housekeeper and that the Veteran lays down and waits for someone to come to him. T. S. said, "I can't leave him because he can't take care of himself."

As stated in the Introduction, a request for a TDIU, even when expressly raised by a Veteran, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Hence, the Veteran's claim for an increased disability rating for service-connected DDD of the lumbar spine is intertwined with and includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 4.16 (a) (2016). 

Generally, to be eligible for TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. For these purposes, when determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability, as pertinent to his case: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; or (4) multiple injuries incurred in action. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012). 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. Although, in this case, the Veteran does not currently meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16 (b). However, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, after development upon remand, if the Veteran does not meet the threshold criteria for TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Thus, the issue of entitlement to a TDIU is inextricably intertwined with the increased ratings contained within this remand, and the Board defers ruling on this matter. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

As for the issue of SMC, such is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). Additionally, the criteria for entitlement to SMC based on housebound status may be dependent on whether the Veteran has a 100 percent rating for one disability (or a TDIU based on one disability) and additional disabilities rated at a combined 60 percent independent of the total disability rating. Therefore, analysis of the issue of entitlement to SMC based on the schedular housebound criteria may be dependent on the issues of increased ratings and TDIU. See 38 C.F.R. § 3.350; Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). Therefore, the Board remands the matter of entitlement to SMC pending adjudication of TDIU and the readjudication of the increased rating claims.

Moreover, on appeal, the Board remands this matter to provide the Veteran was sufficient notice as to how to substantiate claims for SMC. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to special monthly compensation for aid and attendance or housebound status, due to service-connected disabilities. 

2. Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. A copy of any response(s) from SSA to include a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159 (e)(1) (2016).

3. Obtain all outstanding and relevant VA and private treatment records, to include records from Tampa VA Medical Center and Little Road VA Medical Center. See September 2016 Travel Board hearing transcript.

4. Thereafter, schedule the Veteran for appropriate VA examination(s) to ascertain all orthopedic and neurological findings specific to the service-connected DDD of the lumbar spine and the service-connected left and right lower extremity nerve root compression associated with DDD of the lumbar spine. The claims file must be provided to and reviewed by the examiner prior to the any examination. The examination report must include a notation of such review. The examiner must obtain a description from the Veteran as to all manifestations of his back disability, including but not limited to any neurologic symptoms. 

(a) All indicated tests should be accomplished (to include x-rays, EMG/NCS, etc.), and all clinical findings reported in detail. The examiner is to specifically report as to any anklysosis and any periods of incapacitation, to include the lengths of such periods. The examiner is specifically directed to the Veteran's September 2016 Travel Board testimony indicating ankylosis and periods of incapacitation.

Tests of range of motion must be performed to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use must be described. To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability must be assessed in terms of additional degrees of limitation of motion. If this is not feasible, the examiner must so state and explain why. The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups. The examiner must provide findings as to whether the Veteran's degenerative disc disease of the lumbosacral spine has resulted in any physician prescribed bed rest, and if so, the number of days of such physician prescribed bed rest and must include an explanation as to how the examiner arrived at such findings. 

In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the lumbar spine disability. All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of paralysis caused by the service-connected disability stated. 

The examiner must provide a description of the functional limitations resulting from his service-connected back disability and associated disabilities of his bilateral lower extremities, to include a description of the Veteran's symptoms and the impact, if any, on his social and occupational functioning. All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

(b) The examiner should also state whether the Veteran has a need for regular aid and attendance or is housebound due to his service-connected disabilities (the Veteran is service connected for DDD of the lumbar spine and left and right lower extremity nerve root compression). The examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities alone (1) render him so helpless as to require the regular aid and attendance of another person; or (2) result in physical or mental impairment that leaves him substantially confined to him dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime).

The examiner must provide a rationale for any opinion rendered. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. Ensure that the examination report(s) are adequate. If a report is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




